DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/1/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “...temperature sensor, pressure sensor, voltage sensor, programmable logic controller, local wireless communication module in at least claim 7, claim 8 and claim 9 must be shown or the feature(s) canceled from the claim(s).  Also, the “frame” in at least claim 8 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract lacks the required conciseness.  For example, the recitation of “...Embodiments of the presented disclosure relate to chiller systems using a plurality of ergonomic control boxes,” is not concise.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: at least the claim term “5G data communication” in at least claim 3 must find clear support in the specification.


Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  

Regarding Claim 8, in line 3 the claim recites “...programable logic controllers.”  Please amend the claim to recite - - programmable logic controllers - - for clarity.

Regarding Claim 9, in line 6 the claim recites “...programable logic controllers.”  Please amend the claim to recite - - programmable logic controllers - - for clarity.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Local wireless communication module in at least claims 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
§ 112 1st statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 7 and 9, the recitation of “wireless communication module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In particular, the specification merely states the claimed function of wireless communicating.”  The use of the term “module” is not adequate structure for performing the communicating function because it does not describe a particular structure for 

§ 112 2nd statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, the recitation of “...wherein the second chiller control box is in 5G data communication with the first chiller control box,” renders the claim unclear because the claim recites a use while providing no active steps to accomplish the claimed use.  See MPEP 2173.05(g).

Regarding Claim 4, the recitation of “...wherein at least one chiller control box provides an indication of the communication status between the chiller control boxes,” renders the claim unclear because the claim language is ambiguous.  In particular, the claim language does not clearly indicate of the scope of the subject matter covered by the claim.  It is unclear to one of ordinary skill in the art what structure or steps are 

Regarding Claims 7 and 9, the recitation of “…wireless communication module,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “module” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Duga et al. (US6679076).

Regarding Claim 1, Duga teaches a chiller system [fig 3] comprising: a chiller [10] wherein the chiller has a capacity of at least 30 tons [col 4, lines 1-6]; a first chiller control box [40] wherein the first chiller control box resides entirely within the footprint of 

Regarding Claim 3, as best understood, Duga teaches the invention of Claim 3 above and Duga teaches wherein the second chiller control box is in 5G data communication with the first chiller control box [col 5, line 64-col 6, line 11; figs 1-3; where a wired communication can be a 5G communication].  Additionally, the limitation recited in the claim has been considered a recitation of intended use.  Applicant has not identified any additional structure beyond that which has been disclosed by the prior air references and thus the prior art structure is capable of preforming as intended.  Lastly, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Claim 6, Duga teaches the invention of Claim 1 above and teaches a third chiller control box [44] in data communication with at least one of the first and second chiller control boxes [col 5, line 64-col 6, line 11; figs 1-3].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duga et al. (US6679076) in view of Simon et al. (US5224648).

Regarding Claim 2, Duga teaches the invention of Claim 1 above and whereas Duga teaches the second chiller control box is in communication with the first chiller control box [See at least claim 1 above for detailed discussion], Duga does not teach where the communication is wireless data communication.
However, Simon teaches a chiller system [fig 2] having where a first control box [18] is in wireless data communication with a second control box [14; col 4, lines 33-51] for the obvious advantage of having a communication system that is flexible.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Duga to have wherein the second chiller control box is in wireless data communication with the first chiller control box in view of the teachings of Simon in order to have a communication system that is flexible.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duga et al. (US6679076) in view of Itoh et al. (US2005/0278040).

Regarding Claim 4, as best understood, Duga teaches the invention of Claim 1 above but does not teach wherein at least one chiller control box provides an indication of the communication status between the chiller control boxes.
However, Itoh teaches an equipment control system for refrigeration and air conditioning equipment having a plurality of control boxes [at least central controller 12 and controllers 22; 32; 42; 0002; fig 1] where at least one control box [22] provides an indication of the communication status between the control boxes [12; 0040; 0045] for the obvious advantage of giving an indication of information on malfunction of communication [0045].   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Duga to have wherein at least one chiller control box provides an indication of the communication status between the chiller control boxes in view of the teachings of Itoh in order to give an indication of information on malfunction of communication.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duga et al. (US6679076) in view of Brostrom et al. (US2017/0241689).

Regarding Claims 5 and 7, Duga teaches the invention of Claim 1 above and Simon teaches where the control boxes each contain programmable logic controllers [at least microprocessor 88; microprocessor 56] and a local wireless communication module [at wireless transmitters/receivers 20, 24.  See Simon at col 4, lines 33-51 and col 5, lines 15-29].  Duga does not teach the chiller system having one or more temperature sensors, one or more pressure sensors, and one or more voltage sensors and a refrigerant at least partially comprising a refrigerant selected from the group consisting of R410A, R32, R454B, R452B, HFO-1234ze, HFO-1233zd, R134a, R513A, R515A, R515B, and HFO-1234yf.
However, Brostrom teaches a chiller system [0045; fig 1] having one or more temperature sensors [38, 40], one or more pressure sensors [36], and one or more voltage sensors [implicit at 0059; 0049; claim 13; where a measured voltage may be obtained] and a refrigerant at least partially comprising a refrigerant selected from the group consisting of R410A, R32, R454B, R452B, HFO-1234ze, HFO-1233zd, R134a, R513A, R515A, R515B, and HFO-1234yf [0049; 0065; where the use of R410A refrigerant is disclosed].  Brostrom teaches that it is known in the field of endeavor of refrigeration that this arrangement provides control parameters to a controller and thereby advantageously allows for the determination of a flood back condition in the compressor [0049; 0050].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Duga  to  have  where the chiller system has one or more temperature sensors, one or more pressure sensors, and one or more voltage sensors and a refrigerant at least partially comprising a refrigerant selected from the group consisting of R410A, R32, R454B, R452B, HFO-1234ze, HFO-1233zd, R134a, R513A, R515A, R515B, and HFO-1234yf in view of the teachings of Brostrom in order to allow for the determination of a flood back condition in the compressor.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duga et al. (US6679076) and Simon et al. (US5224648) in view of Maldonado et al. (US2015/0048703).

Regarding Claim 8, Duga teaches a refrigeration system [fig 3] comprising: a chiller [10] with at least a 300 refrigeration ton (RT) capacity mounted on a frame [84; 86; col 4, lines 1-6; fig 3]; one of more programmable logic controllers [54; col 4, lines 28-38; where microprocessors are programmable]; a first control box [40] mounted on the frame [fig. 3]; and a second control box [44] mounted on the frame [col 5, lines 27-49; fig 3] and wherein the first and second control boxes each have an upper side and a lower side [by inspection at fig 3].  Whereas Duga teaches the first control box is in communication with the second control box [col 5, line 64-col 6, line 11; figs 1-3], Duga does not teach where the communication is wireless data communication and wherein the lower side of the first control box and second control box is 1.6 meters high and the upper side of the first control box and second control box is 1.8 meters high.
However, Simon teaches a chiller system [fig 2] having where a first control box [18] is in wireless data communication with a second control box [14; col 4, lines 33-51] for the obvious advantage of having a communication system that is flexible.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Duga to have wherein the first control box is in wireless communication with the second control box in view of the teachings of Simon in order to have a communication system that is flexible.
However, Maldonado teaches a starter box i.e. control box for a chiller [0002] where the control box has a height of 1.3 meters between the upper side and the lower side of the control box [0029] in order to achieve a control box that is compact and saves space [0010]. Thus, the height of the box is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a control box having a size that is compact and saves space.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the lower side of the first control box and second control box is 1.6 meters high and the upper side of the first control box and second control box is 1.8 meters high in view of the teachings of Maldonado in order to provide a control box having a size that is compact and saves space.  Additionally, it has been held that duplication of working parts of a device involve only routine skill in the art and thus the size teaching of Maldonado can be applied to first and second control box disclosed in Duga.  (MPEP 2144.04 VIB).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duga et al. (US6679076) and Maldonado et al. (US2015/0048703) in view of Brostrom et al. (US2017/0241689).

Regarding Claim 9, Duga teaches a refrigeration system [fig 3] comprising: a chiller [10] with at least a 300 refrigeration ton (RT) capacity [col 4, lines 1-6; fig 3]; one of more programmable logic controllers [54; col 4, lines 28-38; where microprocessors are programmable]; and three or more control boxes [col 5, lines 21-26; fig 2; whereas Duga teaches control boxes 40, 44  it has been held that duplication of working parts of a device involve only routine skill in the art and thus it is an obvious modification of Duga to have three or more control boxes. (MPEP 2144.04 VIB); wherein the majority of the control boxes are positioned such that the bottom of the control boxes are less than 1.6 meters high [col 4, lines 1-6; where presumably the claim requires a approximately 0.5 meters tall box to be approximately 1.6 meters from the surface of the floor would lead one to conclude that the box is approximately 2.1 meters from the surface of the floor].
Duga does not teach one or more temperature sensors; one or more pressure sensors; one or more voltage sensors; and wherein one or more of the control boxes comprises a local wireless communication module configured to wirelessly receive data from at least one of the temperature sensors, pressure sensors, or voltage sensors and wherein the majority of the control boxes are less than 0.5 meters tall.
However, Maldonado teaches a starter box i.e. control box for a chiller [0002] where the control box is 1.3 meters tall [0029] in order to achieve a control box that is compact and saves space [0010]. Thus, the height of the box is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a control box having a size that is compact and saves space.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the majority of the control boxes are less than 0.5 meters tall in view of the teachings of Maldonado in order to provide a control box having a size that is compact and saves space.  
However, Brostrom teaches a chiller system [0045; fig 1] one or more temperature sensors [38]; one or more pressure sensors [36]; one or more voltage sensors [implicit at 0059; claim 13;  where a measured voltage may be obtained; see also 0060];  and wherein one or more control boxes [at least control module 22] comprises a local wireless communication module [implicit at 0049] configured to wirelessly receive data from at least one of the temperature sensors, pressure sensors, or voltage sensors [0049].  Brostrom teaches that it is known in the field of endeavor of refrigeration that this arrangement provides control parameters to a controller and thereby advantageously allows for the determination of a flood back condition in the compressor [0049; 0050].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Duga  to  have  one or more temperature sensors; one or more pressure sensors; one or more voltage sensors;  and wherein one or more of the control boxes comprises a local wireless communication module configured to wirelessly receive data from at least one of the temperature sensors, pressure sensors, or voltage sensors in view of the teachings of Brostrom in order to allow for the determination of a flood back condition in the compressor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763